DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/16/2019.
Claims 7-26 are pending.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data store” in claims 22-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim limitation “data store” storing logged data in claims 22-26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, the specification does not disclose the data store as a structural 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7, 10, 11, 18, 22 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Shribman et al. (US 2016/0337426, “Shribman”).

For claim 7, Shribman discloses a method for performing a joint simulation for satisfying multiple different coexisting digital component transmission commitments, comprising:
accessing logged data for prior transmissions of digital components, wherein the logged data includes transmission scores for the transmissions of digital components (fig. 19, [0448], dated accesses of each content/ digital component, including cost 192k/ transmission score), distribution criteria that triggered the transmissions of the digital components (fig. 9, [0455], round trip time and bandwidth 192i, 192j and location 192c), date-time);
assigning different digital component transmissions included in the logged data to different ones of the multiple different transmission commitments (fig. 30, [0521], [0522], determining a source list for transmission of content based on a content request, each source provides “a quotation response typically comprises a price for the delivery of the specific requested content to the specific requesting client device,” the quotations are read as commitments), including:
for a particular digital component transmission in the logged data, assigning the particular digital component transmission to a given transmission commitment where distribution criteria of the given transmission commitment match distribution criteria that triggered the particular digital component transmission and a time period for completing the given transmission commitment matches the delivery time of the particular digital component transmission (fig. 14, [0410], allocate each of delivery sources, each associated with a cost per unit, and capable of delivering to each delivery time interval of multiple time intervals for content delivery, such as lowest cost source to interval Z or more, second lowest cost source to interval Y or more, etc.); and
for each digital component transmission commitment of the multiple different digital component transmission commitments, determining an expected cost that results in the digital component transmission commitment being allocated at least a specified minimum number of digital component transmissions over the time period for completing the digital component transmission commitment based on the digital component transmissions of the logged data that were assigned to the multiple different estimate a cost for delivery from each source of at least one content delivery intervals).

For claim 22, Shribman discloses a system, comprising:
a data store storing logged data for prior transmissions of digital components, wherein the logged data includes transmission scores for the transmissions of digital components (fig. 19, [0448], dated accesses of each content/ digital component, including cost 192k/ transmission score), distribution criteria that triggered the transmissions of the digital components, and delivery times of the transmissions of the digital components (fig. 9, [0455], round trip time and bandwidth 192i, 192j and location 192c), and delivery times of the transmissions of the digital components (fig. 19, 192a, date-time);
a simulation apparatus, including one or more processors (fig. 20, client and server system), that executes instructions that cause the simulation apparatus to perform operations comprising:
accessing the logged data that is stored in the data store; assigning different digital component transmissions included in the logged data to different ones of the multiple different transmission commitments (fig. 30, [0521], [0522], determining a source list for transmission of content based on a content request, each source provides “a quotation response typically comprises a price for the delivery of the specific requested content to the specific requesting client device,” the quotations are read as commitments, including:

where distribution criteria of the given transmission commitment match distribution criteria that triggered the particular digital component transmission and a time period for completing the given transmission commitment matches the delivery time of the particular digital component transmission (fig. 14, [0410], allocate each of delivery sources, each associated with a cost per unit, and capable of delivering to each delivery time interval of multiple time intervals for content delivery, such as lowest cost source to interval Z or more, second lowest cost source to interval Y or more, etc.); and
for each digital component transmission commitment of the multiple different digital component transmission commitments, determining an expected cost that results in the digital component transmission commitment being allocated at least a specified minimum number of digital component transmissions over the time period for completing the digital component transmission commitment based on the digital component transmissions of the logged data that were assigned to the multiple different transmission commitments ([0411], estimate a cost for delivery from each source of at least one content delivery intervals).

For claim 10, Shribman discloses the distribution criteria that triggered the transmissions of the digital components include one or both of:
characteristics of electronic documents where the digital components were presented after transmission of the digital components; and characteristics of devices where the size of an delivery object such as a document).

For claim 11, Shribman discloses determining, for each digital component transmission commitment, that transmission criteria of the digital component transmission commitment overlap with a set of transmission criteria of at least one different digital component transmission commitment (fig. 14, [0410], allocate each of delivery sources, each associated with a cost per unit, and capable of delivering to each delivery time interval of multiple time intervals for content delivery).

	Claim 18 is/are rejected for the same rationale in claim 7. See Shribman, [0010] for a computer readable medium storing instructions for same method.
	
Allowable Subject Matter and Reasons for Allowance
Claims 8, 9, 12-17, 19-21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 23-26 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and to overcome the 35 USC 112(b) rejection above.

The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452